              Case 1:17-cv-01136-NONE-GSA Document 36 Filed 07/10/20 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7

 8
                               UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10

11   ERIK ABELINO MARCELENO,                       1:17-cv-01136-NONE-GSA-PC
12                    Plaintiff,                   ORDER REQUIRING PARTIES TO
                                                   NOTIFY COURT WHETHER A
13             v.                                  SETTLEMENT CONFERENCE WOULD
                                                   BE BENEFICIAL
14   CALIFORNIA DEPARTMENT OF
     CORRECTIONS AND                               THIRTY-DAY DEADLINE
15   REHABILITATION, et al.,
16                    Defendants.

17

18   I.        BACKGROUND
19             Erik Abelino Marceleno (“Plaintiff”) is a state prisoner proceeding pro se and in forma
20   pauperis with this civil rights action pursuant to 42 U.S.C. § 1983. This case now proceeds with
21   Plaintiff’s original Complaint filed on April 30, 2018, against defendant C/O B. Johnson for use
22   of excessive force in violation of the Eighth Amendment. (ECF No. 1.)
23             On October 21, 2019, the Court issued a Discovery and Scheduling Order establishing
24   deadlines for the parties, including a discovery deadline of April 21, 2020, and a dispositive
25   motion filing deadline of June 21, 2020. (ECF No. 32.) All of the deadlines have now expired,
26   and no dispositive motions have been filed. No other motions are pending.
27             At this stage of the proceedings, the Court ordinarily proceeds to schedule the case for
28   trial.

                                                      1
             Case 1:17-cv-01136-NONE-GSA Document 36 Filed 07/10/20 Page 2 of 2



 1   II.       SETTLEMENT PROCEEDINGS
 2             The Court is able to refer cases for mediation before a participating United States
 3   Magistrate Judge. Settlement conferences are ordinarily held in person at the Court or at a prison
 4   in the Eastern District of California. Plaintiff and Defendants shall notify the Court whether they
 5   believe, in good faith, that settlement in this case is a possibility and whether they are interested
 6   in having a settlement conference scheduled by the Court.1
 7             Defendants’ counsel shall notify the Court whether there are security concerns that would
 8   prohibit scheduling a settlement conference. If security concerns exist, counsel shall notify the
 9   Court whether those concerns can be adequately addressed if Plaintiff is transferred for settlement
10   only and then returned to prison for housing.
11   III.      CONCLUSION
12             Based on the foregoing, IT IS HEREBY ORDERED that within thirty (30) days from
13   the date of service of this order, Plaintiff and Defendants shall each file a written response to this
14   order, notifying the Court whether they believe, in good faith, that settlement in this case is a
15   possibility and whether they are interested in having a settlement conference scheduled by the
16   Court.2
17
     IT IS SO ORDERED.
18

19          Dated:       July 10, 2020                                 /s/ Gary S. Austin
                                                                 UNITED STATES MAGISTRATE JUDGE
20

21

22

23

24

25
               1    The parties may wish to discuss the issue by telephone in determining whether they believe settlement
26
     is feasible.
27
             2 The issuance of this order does not guarantee referral for settlement, but the Court will make every

28   reasonable attempt to secure the referral should both parties desire a settlement conference.


                                                                2
